(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Por cuanto, la parte apelada ba presentado, en esta corte una moción de desestimación por el motivo de frivolidad;
Por cuanto, la demanda en este caso revela que la acción ejercitada es una en cobro de pagaré;
Por cuanto, aun cuando la Corte de Distrito de Ponce declaró sin lugar una moción pidiendo sentencia sobre- las alegaciones, es dudoso si la contestación, por su forma y contenido, no constituye una admisión de los hechos alegados en la demanda;
Por cuanto, en el juicio se presentó el pagaré aludido y a nuestro juicio probó el demandante todas las alegaciones de la demanda;
Por cuanto, de una inspección de las notas taquigráficas no aparece que la parte demandada hubiera tomado1 excep-ciones que merezcan alguna consideración de esta corte; y
Por cuanto, el apelante no compareció a la vista de la moción de desestimación, ni radicó oposición por escrito,
Por tanto, se declara con lugar la moción.